The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claim amendments 12/30/2021 in relation to application 15/154,347 dated 5/13/2016.
The instant application claims benefit to provisional application #62/162,342 with a priority date of 5/15/2015.
No foreign priority claimed.
The Pre-Grant publication #2016/0335913 issued on 11/17/2016.
Applicant has filed a new set of claims on 12/30/2021 in response to non-compliant notice 11/03/2021 posted against claim filed 10/6/2021. The instant amendment 12/30/2021 is based on claims 12/28/2020. 
Claims 1, 3-9, 11-14, 16-21, 24-29 found to be in conditions of allowance.

  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The present disclosure relates to physical activity performance analysis, and more specifically to a system and method for using motion, pressure and position sensors embedded in equipment or footwear of a user to assess physical activity performance. The claims are recitation of skiing operation.
Applicant amended claims require that a ski turn requires a special completion status by the processing unit. When a skier makes a ski turn they will typically trace a fairly long curved path that has a rather different profile to a footstep. In particular a skier will initially place 
Additionally dependent claims 28 require the performance metric to comprise a transition point. Claim 29 requires for each ski turn transmitting the  transition point to the user once the user completes the ski turn. The transition point is defined as the point in the turn where the sum of the user's center of mass transfers from the left to the right foot (or vice versa}.  The Applicant has identified that, even though the transition point can be determined before the end of the turn, it is beneficial to deliver the transition point performative metric only after the turn has been completed. 
Prior art US 20050038626 A1 to Flentov et al. in combination with US 20100063778 Al to Schrocket al. (Schrock) and  of US 20130041617 Al to Pease et al. (Pease), to the contrary, teaches plurality of ski turns only. Considering the prior art Pease et al. a skilled person would take feedback be provided instantaneously - or at the very least as soon as possible.  Hence the art combination would have provided transition point to the skier as soon as possible and before the end of the ski turn and not to have determined a transition point relating to a ski turn, once the user completes the ski turn as required by the instant claim recitations.

,

Claims 1, 3-9, 11-14, 16-21, 24-29 are in conditions of allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached on 571 270 3137.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272 7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.Z/Examiner, Art Unit 3715  
January 10, 2022
/THOMAS J HONG/Primary Examiner, Art Unit 3715